Title: To George Washington from Major General John Sullivan, 29 November 1778
From: Sullivan, John
To: Washington, George


  
    My Dear General
    Providence [R.I.] Novemr 29th 1778
  
The Inclosed Letter of General Stark with the Certificate of Mr Southwick (Issuing Commissary in this Department) will Shew your Excellencey how Little faith is to be placed in the promises of Commissaries; They Lead us along by promises from Day to Day till our Stores are Compleatly Exhausted & then Leave us to provide for ourselves or Starve.
  If their Impudence as well as Indolence did not Baffle all Description They would (to Save their own Credit) have paid Some attention to this post After they had made Such Extravagant promises to your Excellencey & to myself and after they had Endeavored to perswade your Excellencey that my Employing persons to Supply the post was unnecessary. but the facts being Established your Excellencey can make your own Comments. The Flour is out at Every post and 
    
    
    
    Considerable Arrears due to the men I can hear of none Coming nor is there the Least prospect of Supply I will if possible Endeavor to Borrow Enough to keep the Troops alive till I Can hear from your Excellencey though I much Doubt whether it will be in my power—your Excey will please to give me Such Directions as you may think proper which Shall be Strictly Complied with by Dear General your Excellenceys most obedt and very Humble Servant

  Jno. Sullivan M.G.

